Blackburn, Judge.
In State v. Carranza, 217 Ga. App. 431 (457 SE2d 699) (1995), we reversed the trial court’s order which granted Miguel Carranza a/k/a Miguel Carranza Fonnacco’s motion to suppress his statement and motion to suppress evidence. The Supreme Court granted certiorari and affirmed our decision in part and reversed it in part. Carranza v. *151State, 266 Ga. 263 (467 SE2d 315) (1996). The Supreme Court determined that the trial court properly granted the motion to suppress with regard to the evidence but that the motion to suppress was improperly granted with regard to Carranza’s statement. Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.
Decided April 15, 1996.
H. Lamar Cole, District Attorney, Charles M. Stines, Assistant District Attorney, for appellant.
Dwight H. May, James M. Bivins, for appellee.

Judgment affirmed in part and reversed in part.


McMurray, P. J., and Andrews, J., concur.